DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 have been presented and are pending.  

Information Disclosure Statements
The Information Disclosure Statements (IDS) that were filed on 2/4/2021 and 4/12/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 10, and 19 recite “receiving a cyphertext of a digital document specifying a guarantee and one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the guarantee, wherein the guarantee is made by at least one first guarantor to a beneficiary, an the digital document specifies one or more predetermined conditions of executing the guarantee”.  It is unclear whether the cyphertext of a digital document or the digital document itself is specifying a guarantee and one or more zero-knowledge proofs.  
Further, the dependent claims are also rejected as being dependent on the above claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a method, claims 10-18 are directed to a system, and claims 19-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs related thereto.  Claim 1 also recites communicating with a beneficiary and guarantor to update the status of a guarantee.  Specifically, the claim recites “receiving a cyphertext of a… document specifying a guarantee and one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the guarantee, wherein the guarantee is made by at least one first guarantor to a beneficiary, and the… document specifies one or more predetermined conditions of executing the guarantee; verifying the one or more ZKPs; upon successfully verifying the one or more ZKPs, storing the cyphertext…”, which is grouped within the “mathematical concepts” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs which falls under the category of mathematical calculations. 
See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 10 is directed to a system that performs the same functions of claim 1 and claim 19 is directed to a non-transitory computer-readable medium that stores instructions that causes a processor to perform the same functions of claim 1.  Therefore Claims 10 and 19 are also directed to the abstract ideas of “receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs” and “communicating with a beneficiary and guarantor to update the status of a guarantee”.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 10, and 19, such as the use of the blockchain node, first computing device, second computing device, one or more computers, one or more computer memory devices, non-
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a blockchain node, first computing device, second computing device, one or more computers, one or more computer memory devices, non-transitory, non-transitory computer-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of “receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs” and “communicating with a beneficiary and guarantor to update the status of a guarantee”. As discussed above, taking the claim elements separately, the blockchain node, first computing device, second computing device, one or more computers, one or more computer memory devices, non-transitory, non-transitory computer-readable medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of “receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs” and “communicating with a beneficiary and guarantor to update the status of a guarantee”. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of digital documents and blockchain network/node are recited at a high level and are used for generally linking the use of the judicial exception (e.g. “receiving a cyphertext containing one or more ZKPs and verifying the one or more ZKPs” and “communicating with a beneficiary and guarantor to update the status of a guarantee”) to a particular technological environment (e.g. 
    	The dependent claims 2-9, 11-18, and 20 further describe the abstract idea.  Claims 1, 11, and 20 describe the guarantee and do not include any additional elements; claims 3 and 12 further describe the guarantor and representative of the beneficiary which does not include any additional elements; claims 4 and 13 further describe the predetermined conditions and do not include any additional elements; claims 5 and 14 further describe the type of ZKPs and do not include any additional elements; claims 6 and 15 further describe the cyphertext and does not include any additional elements; claims 7 and 16 further describe the guarantee and do not include any additional elements; claims 8 and 17 further describes the consensus algorithm which generally links the judicial exception to the blockchain; claims 9 and 18 further describes the abstract idea of requesting to extend a valid period of the guarantee and does not include any additional elements.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1, 4, 6, 8, 10, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040064402 A1 (“Dreyer”) and US 20200034834 A1 (“Li”) and US 20180189245 A1 (“Ghafourifar”) and US 20200327608 A1 (Chuah”).

Per claims 1, 10, and 19, Dreyer discloses:
one or more computers (e.g. computer) (Section [0074]);
one or more computer memory devices (e.g. databases) interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media (e.g. software) storing one or more instructions (Section [0074]);
receiving a digital document specifying a guarantee (e.g. customer accepts the offer to refinance a mortgage loan)… wherein the guarantee is made by at least a first guarantor to a beneficiary, and the digital document specifies one or more predetermined conditions of executing the guarantee (Section [0096]);  Note: the limitation “wherein the guarantee is made by at least a first guarantor to a beneficiary, and the digital document specifies one or more predetermined conditions of executing the guarantee” does not distinguish over the prior art because it is describing the guarantee and the digital document which does not affect the steps/functions of the claims in a manipulative sense.  
receiving a first message (e.g. closing packages) from a first computing device (e.g. customer) associated with the beneficiary or a representative of the beneficiary indicating there is no outstanding claim for the guarantee (Section [0016]); Note: the limitation “indicating that there is no outstanding claim for the guarantee” does not distinguish over the prior art because it 
sending a second message to a second computing device (e.g. notifies the lender that funds must be dispersed) associated with the first guarantor to confirm that the first guarantor is discharged from undertaking payment under the guarantee (Section [0123]);  Note: the limitation “to confirm that the first guarantor is discharged from undertaking payment under the guarantee” does not distinguish over the prior art because it is describing the second message and does not affect the steps/functions of the claims in a manipulative sense.  
receiving a third message from the second computing device (e.g. appropriate steps are then taken, such as collection or refund, to correct the noted deficiencies.  Subsequently, the existing mortgage loan is paid off on the payoff date) associated with the first guarantor requesting a status of the guarantee to be changed to expired (Section [0124]);  Note: the limitation “requesting a status of the guarantee to be changed to expired” does not distinguish over the prior art because it is describing the second message and does not affect the steps/functions of the claims in a manipulative sense.
updating the status of the guarantee stored… to indicate that the guarantee has expired (e.g. payoff is noted in the master database) (Section [0125]).

Although Dreyer discloses receiving a digital document specifying a guarantee and updating the status of the guarantee in a database to expired, Dreyer does not specifically disclose receiving a digital document specifying… one or more zero-knowledge proofs (ZKPs); verifying the one or more ZKPs; upon successfully verifying the one or more ZKPs, storing the cyphertext to a blockchain based on performing a consensus algorithm.  
However Li, in analogous art of asset transfers, discloses:
receiving a digital document specifying… one or more zero-knowledge proofs (ZKPs) (e.g. zero-knowledge proof) (Section [0076]-[0077]); 
verifying the one or more ZKPs (e.g. zero-knowledge proof) (Section [0077] and [0081]); 
upon successfully verifying the one or more ZKPs, storing the cyphertext to a blockchain based on performing a consensus algorithm (e.g. record the commitment value in the distributed database of the blockchain) (Section [0082]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the received digital document in the system of Dreyer to include zero-knowledge proofs, as taught by Wells, in order to protect the data of the loan.

Although Dreyer/Li discloses the creation/closing of loans and the use of ZKPs, Dreyer/Li do not specifically disclose receiving a cyphertext of a digital document.  However Ghafourifar, in analogous art of document processing using zero-knowledge, discloses:
receiving a cyphertext (e.g. cyphertext) of a digital document (e.g. document) (Section [0013]).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the document cyphertext of Ghafourifar for the documents of Dreyer/Li.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Although Dreyer/Li/Ghafourifar disclose receiving cyphertext of a document, verifying the cyphertext using zero-knowledge proofs, storing the cyphertext on a blockchain, and updating a status of a loan in a database to expired, Dreyer/Li/Ghafourifar do not specifically disclose updating the status of the guarantee stored in the blockchain.  However Chuah, in analogous art of blockchain records, discloses:
updating the status of the guarantee stored in the blockchain (e.g. if payments or other status changes occur with respect to loans in the records of such financial institutions or creditors, then corresponding updates may be made to loans as may be administered by the system in computer systems of the system, including in smart contracts and blockchain computer systems )(Section [0066]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the blockchain of Chuah for the database of Dreyer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claims 4 and 13, Dreyer/Li/Ghafourifar/Chuah discloses all of the limitations of claims 1 and 10 above.  Dreyer further discloses:
wherein the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendments conditions, cancelation conditions, effective date, and expiration date (e.g. expiration date) (Section [0092]).  Note: the limitation “wherein the one or more predetermined conditions of executing the guarantee include one or more of default 

Per claims 6 and 15, Dreyer/Li/Ghafourifar/Chuah discloses all of the limitations of claims 1 and 10 above.  Ghafourifar further discloses:
wherein the cyphertext is encrypted using an encryption key (e.g. cryptographic keys) derived based on a linear secret sharing scheme (Section [0013]).    

Per claims 8 and 17, Dreyer/Li/Ghafourifar/Chuah discloses all of the limitations of claims 1 and 10 above.  Li further discloses:
wherein the consensus algorithm is based on one of proof of work (PoW), proof of stake (PoS), and practical Byzantine fault tolerance (PBFT) (e.g. Byzantine Fault Tolerance Algorithm) (Section [0035]).    

Claims 2, 3, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer/Li/Ghafourifar/Chuah, as applied to claims 1, 10, and 19 above, in further view of US 20160203556 A1 (“Lipper”).

Per claims 2, 11, and 20, Although Dreyer/Li/Ghafourifar/Chuah discloses a loan document, Dreyer/Li/Ghafourifar/Chuah do not specifically disclose wherein the guarantee specifies that the at least a first guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met.  However Lipper, in analogous art of loan contracts, discloses: 
wherein the guarantee (e.g. guarantee) specifies that the at least a first guarantor (e.g. guarantor) shall pay the beneficiary (e.g. beneficiary) a predetermined amount (e.g. minimum payment) when the one or more predetermined conditions of executing the guarantee are met (Section [0026] and [0035]).  Note: the limitation “wherein the guarantee specifies that the at least a first guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met” does not distinguish over the prior art because it is describing the guarantee which does not affect the steps/functions of the claims in a manipulative sense.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the guarantee of Lipper for the loan information of Dreyer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claims 3 and 12, Dreyer/Li/Ghafourifar/Chuah/Lipper discloses all of the limitations of claims 2 and 11 above.   Lipper further discloses: 
wherein the first guarantor is an offshore bank that serves an applicant of the digital document, the representative of the beneficiary is an onshore bank that serves the beneficiary, and the predetermined amount (e.g. minimum payment) is paid to the beneficiary through the onshore bank when the one or more predetermined conditions of executing the guarantee are met, the digital document further includes information that specifies an identity of the onshore bank (Section [0026] and [0035]).  Note: the limitation “wherein the first guarantor is an offshore bank that serves an applicant of the digital document, the representative of the beneficiary is an onshore bank that serves the beneficiary” and “the digital document further includes information that specifies an identity of the onshore bank” does not distinguish over the prior art because it is describing the guarantor, the representative of the beneficiary, and the digital document which does not affect the steps/functions of the claims in a manipulative sense.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer/Li/Ghafourifar/Chuah, as applied to claims 1 and 10 above, in further view of US 20200042999 A1 (“Zhang”).

Per claims 5 and 14, Although Dreyer/Li/Ghafourifar/Chuah discloses the use of ZKPs to validate the document, Dreyer/Li/Ghafourifar/Chuah do not specifically disclose wherein at least one of the one or more ZKPs is generated based on homomorphic encryption, and the one or more ZKPs includes one or more of a range proof and a zero test.  However Zhang, in analogous art of blockchain transactions, discloses: 
wherein at least one of the one or more ZKPs is generated based on homomorphic encryption (e.g. homomorphic encryption), and the one or more ZKPs includes one or more of a range proof (e.g. range proof) and a zero test (e.g. not less than zero) (Section [0101]).    
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the specific ZKPs using homomorphic encryption and range proofs of Lipper for the ZKPs of . 

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer/Li/Ghafourifar/Chuah, as applied to claims 1 and 10 above, in further view of US 20180300382 A1 (“Madisetti”).

Per claims 7 and 16, Although Dreyer/Li/Ghafourifar/Chuah discloses a loan document, Dreyer/Li/Ghafourifar/Chuah do not specifically disclose wherein the guarantee is made by the first guarantor and a second guarantor to the beneficiary, the guarantee is in a form of a standby letter of credit (SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met.  However Madisetti, in analogous art of blockchain transactions, discloses: 
wherein the guarantee is made by the first guarantor (e.g. issuing bank) and a second guarantor (e.g. advising bank) to the beneficiary, the guarantee is in a form of a standby letter of credit (SBLC) (e.g. SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (Section [0171]).  Note: the limitation “the guarantee is in a form of a standby letter of credit (SBLC) (e.g. SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met” does not distinguish over the prior art because it is describing the guarantee which does not manipulate the steps/functions of the claims in a manipulative sense.   
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of guarantee of Madisetti for the loan guarantee of Dreyer.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claims 9 and 18, Although Dreyer/Li/Ghafourifar/Chuah discloses communication to alter a loan agreement on the blockchain, Dreyer/Li/Ghafourifar/Chuah do not specifically disclose prior to receiving the first message, receiving a fourth message from the first computing device associated with the beneficiary or the representative of the beneficiary, in which the third message includes a request requesting a valid period of the guarantee to be extended; storing the request requesting the valid period of the guarantee to be extended in the blockchain.  However Madisetti, in analogous art of blockchain transactions, discloses: 
prior to receiving the first message, receiving a fourth message from the first computing device associated with the beneficiary or the representative of the beneficiary, in which the third message includes a request requesting a valid period of the guarantee to be extended (e.g. extension of loans) (Section [0114]); 
storing the request requesting the valid period of the guarantee to be extended in the blockchain (e.g. deployed on the blockchain) (Section [0114]).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not  
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 2020/0074415 to Jayaram teaches a system and method to enable a 3rd party guarantor the ability to view payment activity.  US Patent Number 6,012,925 to Kelly teaches a system and method with primary and secondary guarantors.  US Publication Number 2020/0184556 to Cella teaches a system and method for executing an agreement between a borrower and lender using an intermediary.  US Publication Number 2018/0315026 to Kraemer teaches a system and method that uses zero knowledge computing do guarantee smart contracts.  US Publication Number 2020/0126075 to Fisch teaches a system and method for verifying zero-knowledge proofs.  US Patent Number 8,548,829 to Eichenblatt teaches a system and method where a loan guarantee insurance expires when the borrower does not default on the loan.        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685